 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4887 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to ensure that health coverage provided by the Department of Defense is treated as minimal essential coverage. 
 
 
1.Short titleThis Act may be cited as the TRICARE Affirmation Act.  
2.Treatment of Department of Defense health coverage as minimal essential coverage 
(a)In generalSection 5000A(f)(1)(A) of the Internal Revenue Code of 1986, as added by section 1501(b) of the Patient Protection and Affordable Care Act, is amended— 
(1)by striking clause (iv) and inserting the following new clause: 
 
(iv)medical coverage under chapter 55 of title 10, United States Code, including coverage under the TRICARE program;; 
(2)by striking or at the end of clause (v); 
(3)by striking the period at the end of clause (vi) and inserting ; or; and 
(4)by inserting after clause (vi) the following new clause:  
 
(vii)the Nonappropriated Fund Health Benefits Program of the Department of Defense, established under section 349 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 1587 note). . 
(b)Effective dateThe amendments made by this section shall take effect as if included in section 1501(b) of the Patient Protection and Affordable Care Act and shall be executed immediately after the amendments made by such section 1501(b).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
